Citation Nr: 1209984	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  06-18 981	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased rating for cervical spine degenerative disc and degenerative joint disease, evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for tension headaches, evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel




INTRODUCTION

The Veteran served on active duty from July 1985 to December 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  The matter was later transferred to the jurisdiction of the Seattle RO.  

In August 2009, the Board remanded this issue to the agency of original jurisdiction (AOJ) for further evidentiary development.  It was noted that the service-connected cervical spine disability had been characterized in June 2005 as including neurologic symptoms, including headaches.  After the Board's remand, by rating decision dated in January 2011, the Appeals Management Center (AMC) awarded a separate compensable rating for the tension headaches.  Nevertheless, because the claim for a higher rating originally contemplated the cervical spine disability with headaches, and because there has been no indication that the Veteran is satisfied with the 10 percent rating separately awarded for headaches, the rating for headaches remains on appeal before the Board.  (This issue will be addressed in the remand that follows the decision below.)  


FINDINGS OF FACT

Throughout the claim period, the Veteran's cervical spine disability has been manifested by no less than flexion to 40 degrees, extension to 35 degrees, lateral flexion to 30 degrees bilaterally, and rotation to 60 degrees bilaterally.  Even with functional loss due to pain taken into account, there is no evidence of ankylosis, flexion of the cervical spine limited to 15 degrees or less, incapacitating episodes requiring prescribed bedrest, or symptoms on par with these criteria.  There are no separately ratable neurologic symptoms.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107.  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353 -56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the Veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1)).

The Board finds that all notification action needed to make a decision has been accomplished regarding the claim decided herein.  Through a January 2005 notice letter, the Veteran was notified of the information and evidence needed to substantiate his claim.

The Board also finds that the identified notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the Veteran was notified that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claimed disabilities.  

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issued decided.  The Veteran's service treatment and personnel records have been obtained and associated with the claims file, as have all identified and available post-service treatment records.  The Veteran was provided VA examinations in connection with his claim, the reports of which are also of record.  The examination reports contain sufficient evidence by which to decide the claim regarding the cervical spine.  The reports address the current level of severity of the Veteran's service-connected cervical spine disability.  The Board is satisfied there was substantial compliance with its remand order, and that VA has properly assisted the Veteran in obtaining any relevant evidence.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Analysis

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the possible award of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be appropriate.

Service connection for degenerative disc disease of the cervical spine was granted by a November 1993 rating decision, and a 10 percent evaluation was assigned.  The Veteran filed the present claim for an increased rating in October 2004.  By rating decision dated June 2005, the disability evaluation was increased to 20 percent effective October 21, 2004, the date of the Veteran's claim for an increase.  (As noted in the introduction, a separate rating has recently been assigned for headaches associated with the cervical spine disability.  The rating for headaches is addressed in the remand below.)

The General Rating Formula for Diseases and Injuries of the Spine provides for a 20 percent evaluation is warranted when there is forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; a combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is for application when there is forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted when there is unfavorable ankylosis of the entire cervical spine.  A maximum 100 percent evaluation is for application when there is unfavorable ankylosis of the entire spine. 

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion is zero to 45 degrees, and left and right lateral rotation is zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, Plate V.  

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1). 

Intervertebral disc syndrome is rated under the General Rating Formula described above or under the Formula For Rating Intervertebral Disc Syndrome Based On Incapacitating Episodes (Formula for Rating Incapacitating Episodes), whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243; see also 38 C.F.R. § 4.25.  Under the Formula for Rating Incapacitating Episodes, a 10 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent evaluation is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent evaluation is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Incapacitating Episodes, Note (1).

Functional loss, which is the inability to perform the normal working movements of the body within normal limits, specifically due to pain and weakness on motion, also is to be considered when ascertaining the severity of musculoskeletal disabilities.  38 C.F.R. §§ 4.40, 4.45 and 4.59 (2007); see also DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

On VA examination in February 2005, the Veteran reported increased cervical spine pain with flareups approximately 3 times per week.  No incapacitating episodes requiring prescribed bedrest were noted.  On physical examination, tenderness over C5/6 was noted.  Flexion was to 40 degrees, extension to 50 degrees, lateral flexion to 30 degrees bilaterally and rotation to 60 degrees bilaterally, with objective signs of painful motion.  The limitation of motion of the Veteran's spine was attributed primarily to pain, but also to fatigue, weakness, lack of endurance, and incoordination.  Other than headaches, the Veteran did not report any neurological manifestations of his cervical spine disorder, and none was observed on examination.  

The Veteran received a VA contract examination in June 2008.  He reported dysthesia-paresthesia affecting the upper extremities.  His complained-of symptoms were tingling, anesthesia, numbness and weakness, with no paralysis of the affected parts.  The Veteran reported that he could not lift over 40 pounds.  On physical examination, flexion was to 35 degrees; extension was to 35 degrees; lateral flexion was to 30 degrees bilaterally; and rotation was to 80 degrees bilaterally.  There was additional limitation of motion of approximately 10 degrees following repetitive motion, which was attributed to pain.  Sensory and motor function testing of the upper extremities was within normal limits; however, slightly decreased biceps jerk and triceps jerk were noted on examination.  There were no incapacitating episodes with prescribed bedrest. 

The Veteran underwent another VA examination in June 2010.  Flexion was to 40 degrees; extension was to 35 degrees; rotation was to 70 degrees bilaterally; right lateral flexion was to 40 degrees; and left lateral flexion was to 45 degrees.  Limitation of motion of the Veteran's cervical spine was attributed to pain.  There was no additional fatigue, weakness, lack of endurance or any other symptom on repetitive motion.  Neurological and motor testing showed no evidence of abnormality.  No pathologic reflexes were noted.  The examiner found that there was no evidence of "isolated neuropathy, neuritis or neural involvement in the brachial plexus."  There were no incapacitating episodes with prescribed bedrest.

The Board notes that there is no evidence that the Veteran has ever experienced an incapacitating episode, as defined by regulation, due to his cervical spine disability. Therefore, an increased rating for his cervical spine disability on that basis is not warranted.  

Turning to application of the General Rating Formula, the Board notes that flexion of the Veteran's cervical spine has not been limited to 30 degrees or less at any point during the rating period, nor has a combined range of motion of 170 degrees or less been shown on any examination.  Thus, his orthopedic manifestations do not meet the criteria for even a 20 percent rating.  It appears, however, that the increase to 20 percent in June 2005 was based upon the functional loss due to pain.  Indeed, each examination report has noted the presence of additional limitation of motion of the Veteran's spine as a result of pain and other factors.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, No. 2009-2169, 2011 WL 3672294 (Vet. App. Aug. 23, 2011).  Nevertheless, the Board does not find that the additional limitation of motion of the Veteran's spine as a result of pain causes symptoms analogous to ankylosis of the cervical spine or flexion limited to 15 degrees or less.  See the aforementioned examination reports.

The Board has considered the reports of numbness, tingling, anesthesia and weakness in the Veteran's upper extremities.  However, the Veteran did not report such symptoms on his February 2005 examination, and none was observed by the examiner.  Sensory and motor examinations conducted in June 2008 were normal, although slightly decreased biceps and triceps jerk was noted on examination.  The June 2010 examiner noted the Veteran's reports of neurological abnormalities in his upper extremities; however, a neurological examination of the Veteran's upper extremities was entirely normal, and there was no evidence of decreased strength.  Thus, the Board finds that entitlement to a separate compensable rating for neurological manifestations of degenerative disc disease of the cervical spine is not warranted by the evidence of record.  

The above determinations are based upon consideration of schedular rating provisions.  It should also be pointed out that there is no showing that the Veteran's cervical spine disability has reflected so exceptional or unusual a disability picture as to warrant referral for consideration of a higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The symptoms of his disability have been specifically contemplated by the schedular criteria.  In other words, there is no indication that the Veteran's cervical spine symptoms take his case outside the norm as to warrant referral for extra-schedular consideration.  See 38 C.F.R. § 3.321(b)(1).  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of extra-schedular ratings is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).   

For the foregoing reasons, the Board finds that the claim for an increased rating must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A disability rating in excess of 20 percent for cervical spine disability is denied.


REMAND

As noted in the introduction above, the claim as developed for the Board's review following the June 2005 rating decision implicitly included the question of whether a rating should be assigned for headaches separately from the cervical spine rating, and if so, to what degree.  After the Board's August 2009 remand, the AMC awarded a separate compensable rating for the tension headaches.  Nevertheless, because the claim for a higher rating originally contemplated the cervical spine disability with headaches, and because there has been no indication that the Veteran is satisfied with the 10 percent rating separately awarded for headaches, the rating for headaches remains on appeal before the Board.  

Although this issue is properly on appeal, it was not addressed by the AMC when it issued a supplemental statement of the case in May 2011.  Consequently, a supplemental statement of the case that addresses the June 2010 examination is required.  The case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  The Veteran should be given opportunity to supplement the record on appeal and the AOJ should assist the Veteran in obtaining evidence from any source he identifies.  Thereafter, the AOJ should undertake further evidentiary development as deemed necessary.

2.  After completion of the above, the AOJ should issue a supplemental statement of the case that accounts for and considers all evidence of record regarding the severity of tension headaches, including the 2010 VA examination report.  The Veteran and his representative should be given opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


Department of Veterans Affairs


